My Brethren think this case should be reversed. I do not, and will state my reasons. My Brother Hawkins has doubt of the sufficiency of the proof, i. e., to show that deceased came to his death through the criminal agency of some person; Judge Morrow expresses some doubt as to the confession.
The admissibility of the confession was combated and the issue was submitted to the jury. If there was doubt of its competence, this was the course to pursue, and having been followed, it seems to me this court is concluded. In other words, the written confession of appellant fully admitting his guilt was proved up by Mr. Russell, who took same. Both on its face and according to Mr. Russell's testimony the confession was in every way in conformity with our statute, and therefore prima facie admissible, and the trial court properly admitted it when offered. Afterward, in the development of the defense, there was an attack on the voluntary character of the confession, and under all the authorities it then became the duty of the court to submit to the jury the issue of whether the confession was freely and voluntarily made, without compulsion, fear, etc., and to give to the jury appropriate instructions as to what they should do under the circumstances found by them to exist. This was done, and the charge was acceptable to the accused who took no exception to the form in which this issue was submitted. I confess my inability *Page 174 
to see what could have been otherwise done, and am forced to believe that nothing different could be done on another trial, and, therefore, am of opinion that in this no error appears.
Under all the authorities, when one makes a confession of his guilt of murder, there remains but the question as to the sufficiency of the other facts in evidence to corroborate such confession. Such other facts may be circumstantial in character and extent. In Kugadt v. State, 38 Tex.Crim. Rep., Judge Hurt says:
"When a confession is made, and the circumstances therein related correspond in some points with those proven to have existed, this may be evidence sufficient to satisfy a jury in rendering a verdict asserting the guilt of the accused. 'Full proof of the body of the crime, the corpus delicti, independently of the confession, is not required by any of the cases; and in many of them slight corroborating facts were held sufficient.' 3 Am. and Eng. Enc. of Law, p. 447. We take it that there can be no question that the prosecution is permitted to prove by circumstantial evidence the corpus delicti, and in aid thereto use the confession of the appellant."
Mr. Branch on page 1049 of his valuable Annotated P. C., cites authorities supporting the rule thus announced by Judge Hurt in the Kugadt case. I most earnestly contend that if effect be given to this rule this case should not be reversed for lack of circumstances supporting and corroborating appellant's confession. These facts I summarize: The indictment charged the killing by burning with fire. Appellant confessed that after deceased was struck, in the darkness of the inside of his house, and fell, the house was set on fire and burned up, which latter fact was established by outside circumstances and is corroborative of the confession. The house was burned about midnight. The remains of the body of deceased were found in the house. He was burned up in said fire, and aside from the facts related in the confession there is nothing in the record to suggest that his death was not caused by the fire. The confession was thus corroborated. Appellant further confessed that he and his confederates approached the house of the deceased in the nighttime to rob him; that one of his confederates picked up what appellant says was a "big stick" as they approached. Said one of appellant's confederates went into the house with deceased when the latter came to the door upon being called. In a few minutes, according to the confession, appellant heard the sound of a blow — a cry from deceased; then another blow, a feebler cry from deceased; then another blow followed by silence, after which the house was set on *Page 175 
fire. Next morning near the charred remains of deceased was found a sledge hammer which had been lying out in the yard some sixty feet from the door. Beyond doubt this was the seeming "big stick" picked up and carried into the house and used by appellant's confederate in striking the blows heard by appellant. Another corroborative circumstance indicating the weapon used in striking the blows which appellant admitted he heard. Appellant confessed that when they reached the store of deceased (over which he slept) they called deceased down, and when he came to the door they said they wanted to pay "some accounts." The safe of the deceased was in the southwest corner of the store building. Ordinarily books of accounts would be kept over night in a safe in such situation. When deceased was told at the door by Chaves, appellant's confederate, that he wished to pay some accounts, he turned and went into the store followed by Chaves. So says the confession. In a few moments the blows were heard. Next morning we learn from other testimony that the burned body of deceased lay near the safe. Another corroborative circumstance. Appellant confessed that Chaves got about $40.00 and brought it back out of the house after he struck deceased. Next morning the safe of deceased was found open. Another corroborative circumstance. True, appellant did not say that Chaves told them he got the money out of the safe, but it stands to reason that a merchant with a safe immediately at hand would not be carrying $40.00 in money in his pocket at night. Appellant also confessed that deceased came to his death by violence, therefore not by reason solely of a fire of unknown origin. Testimony aliunde the confession showed that deceased slept upstairs in a bed by an east window in the back part of the building. The fire was at midnight. Ordinarily deceased would have been in bed either in some kind of night-clothes, or only in under-clothes, and if surprised and caught by a fire his body would have been near where this bed was located, but the facts aliunde the confession show his body to have been found near the safe in the southwest corner of the store, nowhere near the place where the bed was located, and that instead of being in night-clothes or under-garments, the garments had on by deceased contained his watch, which was found by the body the next morning, as were his keys, suspender buckles, etc. What is the rule above stated by Judge Hurt in the Kugadt case: "When a confession is made, and the circumstances therein related correspond in some points with those proven to have existed, this may be evidence sufficient to satisfy a jury," etc. The jury are men *Page 176 
without interest in the case; they are men of ordinary intelligence, supposed to have fair judgment and responsive conscience. The law does not intend, nor should it be construed in its application to have such effect, — to go beyond what sound reason and judgment would uphold and good conscience approve. The Kugadt case, supra, said the confession could be looked to in arriving at an understanding of the circumstances in evidence, and in aid thereof; also that the circumstances could be looked to as corroborative of the confession, and if both together make out the case so the jury were convinced, it should be upheld. The same is true of all the cases when fairly understood. The Lovelady case, 14 Texas Crim. App. 545, cited by my Brother Hawkins, has in it no confession, and the discussion in the opinion is therefore not in point. The Follis case, 51 Tex.Crim. Rep., also cited by my Brother Hawkins, is absolutely devoid of a single circumstance corroborative of the confession, and it is therefore not in point.
But in the case before us, the confession which the jury were told, and for that matter must again upon another trial be told, to consider if freely made, admitted appellant's guilt of a planned cold-blooded assassination of a defenseless man for no other purpose save robbery. The circumstances introduced from other sources beside the confession corroborated it not only in some points, but in many points, and not one single recital of the confession is contradicted by any testimony. So that it seems to me there was nothing for the jury then, nor can there ever be for any jury in the future in this case, anything to do save to find the accused guilty and to fix an adequate punishment.
Not being able to agree with my Brethren that the case should be reversed, I am of opinion the motion for rehearing should be overruled, and because so unable, I most respectfully enter my dissent.